DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 10/05/2022. Claims 1-8 and 10-11 are pending in the current office action. Claims 1-5 remain withdrawn. Claims 10-11 are new claims. 

Status of the Rejection
New claim objections are necessitated by the amendments. 
New grounds of rejection under 35 U.S.C. § 112(a) are necessitated by the amendments for new claim 10. 
All 35 U.S.C. § 103 rejections from the previous office action are substantially maintained and modified only in response to the amendments to the claims.
New grounds of rejection under 35 U.S.C. § 103 are necessitated for new claims 10-11.

Claim Objections
Claim 10 is objected to because of the following informalities: please amend claim 10, line 7 to recite “wherein the measuring of the resistance value of the sensitive glass body is separate from the measuring of the resistance value of the fixation layer.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites the new limitations “wherein the processing circuit is further configured to perform measuring the resistance values of the sensitive glass body and the fixation layer by performing a measuring of a resistance value of the sensitive glass body and a measuring of a resistance value of the fixation layer, and wherein the measuring of the resistance value of the sensitive glass body is separate from the measuring of the resistance of the fixation layer”. The instant specification does not provide support for the liquid property measurement device of claim 6 comprising a processor that is configured to measure the resistance value of the sensitive glass body and separately measuring the resistance [value] of the fixation layer. The instant specification Paras. 0119-0123 discusses the process for measuring the resistance values of the sensitive glass body and separately measuring the resistance value of the fixation layer. Fig. 7 demonstrates the process by which the resistance value of the sensitive glass body is measured and comprises a distinct structure that includes an o-ring 24 that has the same diameter as the base body that is placed on the glass membrane and filled with water. The electrode 23 is disposed in this water solution maintained within the o-ring barrier and the resistance value Ra is measured using this electrode setup. The fixation layer resistance determination is performed by measuring an entire resistance of the sensor system illustrated in Fig. 8 that measures the total resistance and calculates the resistance of the fixation layer R2C2 by subtracting the resistance Ra that was measured using the device/setup of Fig. 7. The instant specification does not provide support for a single processing circuit that is configured to measure both the resistance of sensitive glass body and the resistance value of the fixation layer within the same device/setup. The instant specification teaches these measurements being performed using distinct devices with distinct setups wherein the Ra value would be calculated beforehand. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim 6, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hebert et al. (US 3,578,579 A) in view of Lee et al. (US 2010/0182022 A1) and further in view of Young (US 4,028,196 A).
Regarding claim 6, Hebert discloses a liquid property measurement device (ion-sensitive electrochemical apparatus [abstract; all of Col. 1]) comprising:
a glass electrode including a flat sensitive glass body sensitive to ions (glass tube electrode that includes a porous glass membrane in the form of a disc or plate wherein the porous glass membrane is sensitive to ions [Col. 1:55-68; Col. 2:3-45; Figs. 1 and 5]), a base body formed of a glass tube housing an internal solution (glass tube 12 is formed as a glass stem wherein the interior of the glass tube is occupied by an electrolyte solution [Col. 2:3-45]), and a fixation layer used to sealingly attach the sensitive glass body to an end surface of the base body (the porous glass membrane is attached to the glass stem by use of a glass seal [Col. 2:40-45; Fig. 5]); and 
the liquid property measurement device is configured to measure a cation concentration of a test solution (the device measures cation concentration through the use of a high impedance voltmeter (i.e., pH meter) [Col. 4:69 through Col. 5:67]);
wherein the sensitive glass body is attached on the end surface of the base body such that a surface of the sensitive glass body is exposed to the internal solution (the porous glass membrane is attached to the end surface of the glass stem/tube 12 such that the top surface of the porous glass membrane is exposed to the internal electrolyte solution [Col. 2:3-45; Figs. 1 and 5]); and
wherein the surface of the sensitive glass body that is exposed to the internal solution is sensitive to the ions (the entire porous glass membrane is sensitive to cations, including the interior surface exposed to the internal electrolyte solution [Col. 1:55-68; Col. 2:3-45; Figs. 1 and 5]).
Hebert discloses the calculations for determining the ion concentrations [see Col. 5] but fails to disclose a processing circuit and thus fails to expressly teach “a processing circuit in communication with the glass electrode and configured to perform processing”.
Lee discloses a pH measurement system [abstract] wherein the glass electrode is connected to a central processing unit (“processing circuit”) that includes a calculator 140 wherein the calculator calculates the hydrogen ion concentration of the solution based on the output voltage of the glass electrode [Paras. 0031, 0064, 0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ion measurement system of Hebert to include a CPU that comprises a calculator because Lee teaches that a CPU/calculator can be used to calculate the ion concentration of the solution based upon the output voltage of the glass electrode [Paras. 0031, 0064, 0069]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., adding a CPU/calculation unit to the system of Hebert would provide the obvious and predictable result of calculating the ion concentration based upon the electrode potential/EMF) [MPEP 2143(A)]. 
Hebert in view of Lee are silent on the CPU/calculator performing corrections based on resistance values and thus fail to expressly teach wherein the processing circuit is configured to “correct a cation concentration of a test solution obtained based on a potential of the glass electrode by using a correction value based on resistance values of the sensitive glass body and the fixation layer and output the corrected cation concentration as a measurement value”. 
Young discloses a glass electrode and method of measuring [abstract] wherein the method includes calculating an electrode error in mV wherein the error is based on the measured resistance of the test electrode including the glass membrane [Col. 4:62 through Col. 6:37; Examples 3-14 in table in Col. 6]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calculation of the ion concentration that is based on the mV output signal of the test electrode as taught by Hebert and Lee such that the processor is configured to correct the ion concentration of the test solution based on a calculated error determined by the resistances of the glass components exposed to the test solution, including the resistance of the porous glass plate and glass seal, because Young teaches a method for calculating the resistance and determining the error associated with the measured ion based upon the calculated resistance [Col. 4:62 through Col. 6:37; Examples 3-14 in table in Col. 6] and such modification would provide the obvious and predictable result of providing a more accurate determination of the actual ion concentration of the test solution by taking into account the resistance of the glass test electrode. 
Regarding claim 8, Hebert further discloses wherein the sensitive glass body is sensitive to hydrogen ions (the porous glass membrane is sensitive to hydrogen ions [Col. 1:17-69]).
Regarding claim 10, modified Herbert discloses the limitations of claim 6 as discussed previously. Herbert, as modified by Young above, teaches wherein the processing circuit is further configured to perform measuring the resistance values of the sensitive glass body and the fixation layer by performing a measuring of a resistance value of the sensitive glass body and a measuring of a resistance value of the fixation layer (Young teaches the method for calculating the resistance and determining the error associated with the measured ion based upon the calculated resistance [Col. 4:62 through Col. 6:37; Examples 3-14 in table in Col. 6]. As outlined in the rejection of claim 6 above, it is obvious to have incorporated the teachings of Young such that the processor is configured to correct the ion concentration of the test solution based on a calculated error determined by the resistances of the glass components exposed to the test solution, including the resistance of the porous glass plate and glass seal, because Young teaches a method for calculating the resistance and determining the error associated with the measured ion based upon the calculated resistance [Col. 4:62 through Col. 6:37; Examples 3-14 in table in Col. 6] and such modification would provide the obvious and predictable result of providing a more accurate determination of the actual ion concentration of the test solution by taking into account the resistance of the glass test electrode). 
Herbert, Lee and Young fail to expressly teach wherein the measuring of the resistance value of the sensitive glass is separate from the measuring of the resistance of the fixation layer. However, such measurements would have been obvious to one having ordinary skill in the art. Young teaches that the resistance value of the glass will causes errors in the measurement of the ion concentration [resistance [Col. 4:62 through Col. 6:37; Examples 3-14 in table in Col. 6]. Since both the seal and the porous plate of Herbert are made of glass, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have measured the contributions of each material to the error of the device. For instance, it would have been obvious to have separately determined the error due to the porous plate resistance and the error due to the glass seal resistance such that each of these components could be corrected from the ion concentration measurement to provide a corrected ion concentration as expressly taught by Young. 
Regarding claim 11, Herbert further discloses wherein the fixation layer is arranged entirely between faces of the sensitive glass body and the end surface of the base body (the seal is arranged entirely between faces of the porous plate and the end surface of the glass stem [see Fig. 5]), and wherein the faces face in a direction toward each other and with the fixation layer interposed therebetween the faces (the top face of the porous plate faces the bottom and side faces of the glass stem body wherein the fixation layer is interposed therebetween the faces [see Fig. 5]). 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hebert in view of Lee and Young, as applied to claim 6 above, and further in view of Iwamoto et al. (US 2005/0034984 A1).
Regarding claim 7, modified Hebert discloses the limitations of claim 6 as discussed previously. 
Hebert fails to disclose the resistance values of the porous glass membrane, glass stem/tube, or glass seal and thus fails to expressly teach “wherein the resistance value of the fixation layer is equal to or higher than the resistance value of the sensitive glass body”. 
Iwamoto discloses a glass electrode for ion concentration determinations [Para. 0002] wherein Iwamoto teaches that from a functional point of view, it is preferable that the internal resistance of the glass used for the glass tube is 100 time and greater than an internal resistance of the glass used for the responsive glass membrane [Paras. 0010; Claims 2 and 4]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resistances of the glass tube, glass seal, and ion-sensitive membrane disclosed by Hebert such that the glass tube and glass seal have an internal resistance 100 times or greater than the internal resistance of the ion-sensitive glass membrane because Iwamoto teaches that from a functional point of view such difference is necessary [Para. 0010]. One skilled in the art would further recognize that having a much lower resistance in the ion-sensitive membrane will ensure that the voltage difference measured by the electrode is a result of the ion transfer through the ion-sensitive membrane attributed to actual signal rather than ion transfer through the glass tube/seal that would be considered noise. 

Response to Arguments
Applicant’s arguments, see Remarks Pgs. 6-8, filed 10/05/2022, with respect to the 35 U.S.C. § 103 rejection have been fully considered and are not persuasive. 

Applicant’s Argument #1
Applicant argues on Pgs. 6-8 that Young does not disclose a fixation layer and that the combination of references do not disclose a resistance value of the fixation layer itself for the purposes of the alleged correction feature. Applicant further argues that the Young reference seems respective to its particular glass composition features and Hebert does not include the particular glass composition describe in Young. 
Examiner’s Response #1
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Hebert clearly teaches the glass seal “fixation layer” as claimed. The rejection of record is based on the combined teachings of Hebert and Young. Young teaches that the glass layers provide a resistance in measurement that creates an error in measuring the actual ion concentration. Young teaches that measuring the resistance and correcting for the resistance provides a more accurate determination of the correct ion concentration (e.g., the error was calculated in Young to be 0.2 pH units of 12 mV). One skilled in the art would perform such resistance calculation for each of the glass layers present in the electrode, which inherently have a resistance value regardless of the glass composition, and such calculation would provide the known utility of being able to correct for any errors due to the resistance of the glass material. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795